Title: To Thomas Jefferson from Philippe Reibelt, 3 September 1803
From: Reibelt, Philippe
To: Jefferson, Thomas


          
            Monsieur Le President!
            Norfolk le 3r. Sept. 1803.
          
          Le devoir, de sauver notre Santè Nous aÿant entre autres principalement et urgement obligè, de quitter la terre Kosciuszko, avec une perte considerable p. E. de doubler fraix de Voyage et cœtera, reduits par çela a tres peu de Moÿens Numeraires; mis par la nouvelle Guerre dans l’impossibilitè, de faire venir des bords du Rhin assez vite des nouvelles remises; donc pour le moment, et qui sait pour Combien de tems encore jettès dans un terrible embaras; sans autre Adresse dans çe paÿs, que çelle du Gen. Kosciuszko à Votre Excellence, parconsequent inconnus à tout le Monde, exceptè heureusement de Vous; sans existence lucrative, et hors d’etat, de Nous en donner une, convenable à Nos facultés—sans autre Aide Superieure—je suis par çes Circonstances—malgrè Moi forcè, de presenter a Votre Excellence l’instance pressante, de vouloir bien me mettre par quels Moyens, que çe sont peut être, par quelques recommandations—à même, de sortir, aussitot que possible, de cette triste situation.
          Les parties, dans lesquelles je pouvoir travailler avec Succes, seroient des Speculations de Commerce ou d’Agriculture, aÿant de la practique pour l’un et pour l’autre, particuliérement pour le dernier, et etant pour çelui çi dans toutes ses branches munis d’une Collection Choisie des meill. nouv. auteurs tant Anglais, que francais et Allemands.
          J’ai l’honneur d’etre avec le plus profond respect Votre Excellence tr. humble et tr. Obst. Servtr.
          
            Phil. Reibelt.
          
          
          Editors’ Translation
          
            
              Mister President,
              Norfolk, 3 Sep. 1803
            
            I was forced to leave Kosciuszko’s land quickly for reasons of health, among others. This entailed a considerable expense by doubling the travel costs, etc., and greatly reduced my cash reserves. Unable to bring new funds across the Rhine with any speed because of the new war, I am plunged in a terrible situation right now and for who knows how much longer. Having no other contact in this country except General Kosciuszko’s introduction to Your Excellency, I am unknown to everyone, except, fortunately, to you. With no livelihood nor any means of obtaining one that matches my competence, and with no other eminent patron, I am compelled, against my will, to present this urgent case to Your Excellency and to ask for your help, perhaps through some introductions, to get me out of this sad situation as soon as possible.
            I could work successfully in trade of goods or agriculture, since I have experience in both, especially the latter in which I have a fine collection of books by the best new English, French and German authors.
            With deepest respect, I have the honor, Your Excellency, of being your very humble and obedient servant.
            
              
                Phil. Reibelt
              
            
          
        